BELSON, Associate Judge:
A jury convicted appellant of armed robbery (D.C.Code §§ 22-2901 (1981), 22-3202 (1981 & 1988 Supp.)) and carrying a pistol without a license (D.C.Code § 22-3204 (1981)). On September 15, 1981, appellant was sentenced to concurrent terms of imprisonment of ten to thirty years for armed robbery and one year for carrying a pistol without a license. The District of Columbia Board of Parole petitioned the trial court for a reduction of appellant’s minimum sentence pursuant to D.C.Code § 24-201c (1981). The trial court denied the Board’s request and appellant appeals, contending that the trial court abused its discretion by placing undue reliance on appellant’s failure to admit his guilt and demonstrate remorse as well as by ignoring appellant’s exemplary prison record. Finding no abuse of discretion, we affirm.
In the first instance, the decision whether to petition the court for a reduction of a sentence of incarceration is committed to the Board of Parole based on its determination of whether “there is a reasonable probability that a prisoner will live and remain at liberty without violating the law, and that his immediate release is not incompatible with the welfare of society....” D.C.Code § 24-201c. Ultimately, however, the decision whether to grant such a request is committed to the sound discretion of the trial court. See Williams v. United States, 421 A.2d 19, 24 (D.C.1980). While the statute focuses on the future conduct of the prisoner, it also permits the weighing of the general welfare of society. Thus, society’s interest in visiting *604appropriate punishment upon those convicted of criminal offenses as well as in insuring that the time served is adequate for purposes of deterrence are appropriate factors for the court to weigh in considering a petition by the Board of Parole under § 24-201c. See United States v. McIlwain, 427 F.Supp. 358, 359 (D.D.C.1977); United States v. Forbes, 113 Daily Wash.L.Rptr. 305, 308 (D.C.Super.Ct. Jan. 4, 1985).
Appellant argues first that the trial court placed undue emphasis on his failure to accept responsibility for the crimes for which he was incarcerated and his failure to demonstrate remorse. It is true that in its order denying the Board’s petition the trial court did indeed place some weight, apparently substantial weight, on appellant’s continued denial of responsibility for the crimes that he was convicted of committing. Individual trial courts have differed on the significance of a prisoner’s admission of guilt and demonstration of remorse in the context of a petition under § 24-201c. Compare McIlwain, supra (attaching significance to lack of remorse) with Forbes, supra (criticizing attachment of significance to lack of remorse).
Naturally, the weight that a court accords these factors may vary depending on the particular facts and circumstances surrounding each individual case. In this case, the trial court also considered the strength of the government’s evidence, the particular facts of the crime, and surrounding circumstances: These included that the police discovered two loaded guns in the car in which they found appellant and that, at the time of the crime, appellant was on parole from Prince Georges County where he had served a prison term for armed robbery with a deadly weapon. Also, appellant was subject to a detainer from Prince Georges County as a parole violator. Under these circumstances, we cannot say the trial court abused its discretion in weighing substantially appellant’s failure to admit his guilt and to demonstrate some remorse. See McIlwain, supra.
As to appellant’s other contention, it is clear from the written order denying the Board’s petition that the trial court did not ignore appellant’s exemplary behavior while in prison. In its petition to the court, the Board of Parole recited in great detail appellant’s progress and many worthy accomplishments while in prison. In its order, the trial court stated, “[a]fter careful consideration of all the evidence presented by the Board of Parole in its petition ... this Court is of the opinion that this petition ... is premature and should be denied.” Thus, we cannot agree with appellant that this aspect of his record was ignored by the trial court.

Affirmed.